Citation Nr: 0729724	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-13 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased evaluation for internal 
derangement of the right knee with evidence of torn cruciate 
ligaments, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to May 1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which, in pertinent part, continued a 20 
percent evaluation for internal derangement of the right knee 
with evidence of torn cruciate ligaments.

In the February 2003 notice of disagreement and October 2003 
substantive appeal the veteran and his representative argued 
that he should be awarded a separate 10 percent rating for 
degenerative arthritis of the right knee.

An October 2003 rating decision granted service connection 
for degenerative joint disease of the right knee, and 
assigned a 10 percent evaluation, effective in January 2002.  
A September 2006 rating decision granted an increased 
evaluation of 20 percent for degenerative joint disease in 
the right knee with limitation of extension, effective in 
January 2002.  The veteran has not submitted a notice of 
disagreement with the evaluation for the right knee 
arthritis.

During the pendency of this appeal, the veteran's claims file 
was transferred to the jurisdiction of the Providence, Rhode 
Island RO.

In December 2005 the Board granted a motion to advance this 
case on its docket.

In February 2006 the Board remanded the claim for further 
development.  The February 2006 Board decision also remanded 
claims of entitlement to service connection for prostate 
cancer residuals and entitlement to an initial compensable 
evaluation for erectile dysfunction for issuance of a 
statement of the case (SOC) in compliance with Manlincon v. 
West, 12 Vet. App. 238 (1999).

An SOC regarding entitlement to service connection for 
prostate cancer residuals and entitlement to an initial 
compensable evaluation for erectile dysfunction was issued to 
the veteran in March 2006, and he was provided notice of the 
need to submit a timely Form 9 (substantive appeal) in order 
to perfect his appeal.  The record reflects that the veteran 
has not submitted a substantive appeal in regard to these 
issues, and they have not been certified as being on appeal.  
Therefore, the issues of entitlement to service connection 
for prostate cancer residuals and entitlement to an initial 
compensable evaluation for erectile dysfunction are not in 
appellate status.  38 C.F.R. § 20.200 (2007) (appeal consists 
of a timely filed notice of disagreement and, after issuance 
of a statement of the case, a substantive appeal).

In an April 2006 statement, the veteran's representative 
indicated that he was submitting evidence to support service 
connection for a psychiatric condition and entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability (TDIU).  The February 2006 Board 
decision denied entitlement to service connection for a 
psychiatric disability, claimed as secondary to the service 
connected right knee disability.  However, the April 2006 
request to reopen the claim of entitlement to service 
connection for a psychiatric condition, and the claim of 
entitlement to TDIU have not been adjudicated, and are 
referred to the RO for appropriate action. 

In a January 2007 decision, the Board again remanded the 
issue of entitlement to an increased evaluation for a right 
knee disability for additional development.


FINDING OF FACT

The veteran has slight lateral instability of the right knee 
without severe recurrent subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for internal derangement of the right knee with evidence of 
torn cruciate ligaments have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated January 2007, the Appeals Management Center 
informed the veteran of the evidence needed to substantiate 
the claim, what medical or other evidence he was responsible 
for obtaining, and what evidence VA would undertake to 
obtain.  The letter told the veteran that he was to give VA 
enough information about evidence not in his possession so VA 
could request it from the person or agency who had it.  This 
notice served to inform him of the need to submit relevant 
evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
The January 2007 letter contained notice as to the elements 
required by Pelegrini and Dingess.

There was a timing deficiency with the January 2007 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was remedied by the readjudication of the 
claim after the notice was provided.  Id.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing VA or private 
medical records that need to be obtained, and the Board is 
not aware of any such records.  Nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.  Per the January 2007 Board remand, 
the Board attempted to obtain the veteran's records from the 
Social Security Administration (SSA) regarding disability 
benefits and the medical records relied upon in those 
decisions.  In a January 2007 correspondence, the SSA 
informed the VA that they were not able to locate the 
veteran's folder.

Additionally, the veteran underwent VA examinations for his 
right knee disability in August 2006 and May 2007.
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2.  In a claim for 
increase, the most recent evidence is given precedence over 
past examinations.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Factual Background

In December 2003 the veteran presented to the Providence, 
Rhode Island VA Medical Center (VAMC).  The treating doctor 
stated that the veteran had degenerative joint disease of his 
right knee.  The veteran was scheduled for hyaluronic acid 
injections.  If these were not effective, the possibility of 
a right knee replacement was to be considered.

The veteran presented to Dr. Yousaf Ali in April 2006 for a 
consultation.  Dr. Ali noted that the veteran was retired and 
had active knee pain for most of his life.  The veteran had 
pain with flexion and descending stairs.  He had pain and 
difficulty sleeping as well as difficulty flexing and 
extending his knee.  As a result of this, he had weakness 
with quadriceps, inhibition-type pain and perceived collapse.  

On examination, the veteran was neurovascularly intact 
distally.  He had limited range of motion, mostly flexion 
with no effusion.  He had obvious osteophytes in the patella 
and on the femoral condyle with pain and patellofemoral 
crepitus with maximum flexion and extension attempts.  X-rays 
demonstrated osteoarthritis of the right knee.  Dr. Ali 
recommended a cortisone injection but stated that it may 
require a total knee replacement if conservative measures 
failed.

In August 2006 the veteran underwent a VA examination for his 
knee.  He reported that he had daily knee pain.  He denied 
any significant swelling, redness, locking, or frequent 
instability.  He estimated that his knee gave way 3 to 4 
times per year.  He denied any specific locking.  He gave no 
history of flare-ups which required hospitalization.  

The veteran ambulated with a cane and stated that his gait 
was not that stable.  He reported a history of inflammatory 
arthritis.  He also reported no dislocation and sublaxations 
only 3-4 times a year.  His ability to walk was significantly 
limited and he was unable to do any type of exercise or 
sporting.  On examination, he ambulated with a significant 
limp.  He had atrophy of the right leg.  His right knee had 
significant joint line tenderness and had positive crepitus 
bilaterally.  He had significant guarding and painful motion.  

The range of right knee motion was from 15 to 100 degrees.  
Extremes in the range of motion testing caused pain.  The 
veteran had a positive McMurray sign.  He had slight lateral 
instability of the knee on the right.  He had slight positive 
anterior drawer on the right.  There was no effusion, edema 
or warmth of either knee with repetitive stress testing.  

The veteran had pain bilaterally, significantly more on the 
right and with limited range of motion on the right as well.  
He was unable to squat or duck-walk.  His right knee standing 
X-ray showed significant medial joint space narrowing with 
partial calcified lateral meniscus and tibial spines 
prominent.  The examiner concluded that the veteran presented 
with severe osteoarthritis of the right knee with lateral 
instability of the right knee.  The examiner also noted that 
the veteran's condition had increased in severity and he now 
presented with atrophy of the right lower extremity most 
likely from chronic disuse.

In May 2007 the veteran underwent an additional VA 
examination per the January 2007 Board remand instructions.  
The veteran reported that his knee was locking and the pain 
was a 3 to 4 on a scale of 0 to 10.  He used a cane.  He 
reported aggravated conditions as walking, weather and 
stairs.  He stated that his knee pain flared daily each time 
lasting several minutes to several hours.  

On examination, there was tenderness to the right knee joint 
line and crepitus bilaterally.  He had flexion from 
approximately 15 to 100 degrees on the right knee.  He was 
not able to squat or duck walk for fear that he may make 
things worse.  His knees were stable to varus and valgus 
stress.  There were negative McMurray, Lachman, Drawer and 
pull examinations.  However, these were all done with 
discomfort and pain.  

X-rays showed moderate degenerative joint disease most 
prominently in the medial joint space.  The examiner stated 
that the veteran's right knee was manifested by weakened 
movement or excess fatigability incoordination or pain.  The 
examiner noted that the veteran was able to complete 10 knee 
kicks but he reported pain after the third kick which 
continued for the remainder of the examination.

Analysis

The internal derangement of the right knee with evidence of 
torn cruciate ligaments is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Diagnostic Code 5257 provides a 10 percent evaluation for 
lateral instability or recurrent subluxation of a knee that 
is slight, a 20 percent rating when those symptoms are 
moderate, and a 30 percent rating when severe.

Because Diagnostic Code 5257 is not predicated on loss of 
motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), do not apply. See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996) ("With regard to the 
appellant's claim for a compensable rating for subluxation of 
the left knee, the [Board] evaluated the claim under DC 5257. 
This DC is not predicated on loss of range of motion, and 
thus §§ 4.40 and 4.45, with respect to pain, do not 
apply.").

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 need not 
be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 
(1998).

More recently, the general counsel held that a separate 
rating could also be provided for limitation of knee 
extension and flexion. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004).

As noted in the Introduction, the veteran has been awarded a 
separate rating for limitation of knee motion on the basis of 
arthritis, and has not appealed that evaluation.

The August 2006 VA examiner noted that the veteran had only 
slight lateral instability of the right knee.  Additionally, 
the May 2007 VA examiner concluded that the veteran's knees 
were stable to varus and valgus stress.  Thus, while a higher 
evaluation of 30 percent is available under Diagnostic Code 
5257 for severe recurrent subluxation or lateral instability 
of the knee, the evidence is against a finding of severe 
recurrent subluxation or lateral instability. 

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that it presents such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the rating schedule.

In this regard, the Board finds that there has been no 
showing by the veteran that his service-connected right knee 
disability has resulted in frequent periods of 
hospitalization.  Moreover, there have been no reports that 
the veteran experienced marked interference with employment 
as a result of his right knee disability as the veteran is 
retired.  In the absence of such factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased rating for internal derangement 
of the right knee with evidence of torn cruciate ligaments is 
denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


